Citation Nr: 0906028	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-16 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected atherosclerotic 
coronary vascular disease with hypertension.

2.  Entitlement to service connection for swelling of the 
legs and feet secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to 
December 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for diabetes 
mellitus.  The Veteran originally claimed this was due to 
exposure to herbicides while stationed on a boat in the 
waters of the Republic of Vietnam.  More recently, the 
Veteran has argued that his diabetes mellitus is secondary to 
his service-connected atherosclerotic coronary vascular 
disease with hypertension.  Additionally, the Veteran is 
seeking service connection for swelling in the feet and legs 
as secondary to his diabetes mellitus.

The Board notes that while service medical records are silent 
as to any treatment for or diagnosis of diabetes mellitus 
during service, that private treatment records dated February 
1999 to April 2003 indicated treatment for diabetes mellitus.  
In a July 2004 statement, the Veteran asserted that his 
diabetes mellitus was secondary to his heart condition.  The 
Veteran submitted an article stating that a relationship 
between heart disease and diabetes existed.  

The Board notes that the Veteran has a diagnosis of diabetes 
mellitus and is currently service connected for 
atherosclerotic coronary vascular disease with hypertension.  
However, the Veteran has not been afforded a VA examination 
regarding the etiology of his diabetes mellitus.  
Additionally, a VA examination addressing the possibility 
that the Veteran's service-connected atherosclerotic coronary 
vascular disease with hypertension may have aggravated the 
Veteran's diabetes mellitus was never performed.  An opinion 
should be obtained addressing these assertions.  All theories 
of service connection are to be addressed in a single 
decision.  The secondary aspect has not been fully developed.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  A VA examination with specific medical 
opinions should be obtained to resolve the issues discussed 
above.  

The Board notes that the issue of service connection for 
swelling of the legs and feet as secondary to diabetes 
mellitus is inextricably intertwined with a claim for service 
connection for diabetes mellitus.

Finally, it appears that appellant has been represented by 
the organization listed on the title page since 2003.  Some 
of the documents in this case have been sent to the State 
Service Organization in Virginia.  It is not clear that 
appellant's designated representative has had a chance to 
make any type of presentation in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by an appropriate 
specialist(s).  The claims file should be 
provided to the examiner(s) prior to the 
examination(s).  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must be 
included in the examination report.  
After performing the examination(s), the 
examiner(s) should provide opinion(s) on 
the following:
    
(a) Whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any current 
diabetes mellitus is in any way 
related to the Veteran's active 
service.     

(b) Whether the Veteran's service-
connected atherosclerotic coronary 
vascular disease with hypertension 
caused or aggravated (made 
permanently worse) the Veteran's 
diabetes mellitus.  If aggravated, 
the examiner must determine what 
degree of impairment is attributable 
to aggravation of the diabetes 
mellitus by the service-connected 
coronary vascular disease.

A complete rationale for all opinions 
expressed must be provided.

2.  After the foregoing, the RO should 
review the evidence added to the record 
and readjudicate the Veteran's claim.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Copies of the 
original statement of the case should 
also be provided to the veteran's 
representative.  That organization should 
then be afforded an opportunity to make a 
presentation on the Veteran's behalf 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




